NO. 07-04-0312-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

OCTOBER 29, 2004
______________________________


MICHELLE D. FITZWATER, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE

_________________________________

FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2003-404134; HONORABLE JIM BOB DARNELL, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION
	Pending before this Court is appellant's motion to dismiss her appeal.  Appellant and her
attorney both have signed the document stating that appellant withdraws her notice of appeal. 
Tex. R. App. P. 42.2(a).  No decision of this Court having been delivered to date, we grant the
motion.  Accordingly, the appeal is dismissed.  No motion for rehearing will be entertained and
our mandate will issue forthwith.
							James T. Campbell
							        Justice


Do not publish.

sistent with the record, it was
defective.  Dears v. State, 154 S.W.3d 610, 614 (Tex.Crim.App. 2005).  A request for a
corrected certification resulted in  the District Clerk forwarding a Trial Court Certification,
dated July 13, 2006, indicating no right of appeal, and a letter from the Trial Court
confirming that fact. 
	By letter dated January 4, 2007, this Court notified counsel that the certification
indicated no right of appeal and requested a response by January 18, 2007.  The Court
also noted that failure to file an amended certification showing a right of appeal or failure
to provide other grounds for continuing the appeal would result in dismissal.  See Tex. R.
App. P. 25.2(a)(2) & (d).  No response has been filed and no amended certification
reflecting a right of appeal has been made a part of the record. 
	Consequently, this appeal is dismissed. 

							Patrick A. Pirtle
							      Justice


Do not publish.